DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  “in which is an integer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Accordingly, dependent claims 2-17 are indefinite.
Claim 13 recites the limitation "the contents of the first package" in line 5; the limitation "the contents of the second package" in line 7; the limitation "the contents of the third package" in line 9; the limitation "the contents of a fourth package" in line 11-12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the contents of the first package" in line 5; the limitation "the contents of the second package" in line 7; the limitation "the contents of the third package" in line 9; the limitation "the contents of a fourth package" in line 11-12.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 2013/0310781). 
Regarding claims 1-4, 6 and 8:  Phillips et al. (US ‘781) discloses foamable silicone compositions [abstract; 0001; 0011], wherein Example 6 [Ex. 6; 0277; Table 1, Ex. 6] contains Parts A, B and C {corresponding to a kit}.  Part A contains 18.73 parts by weight {pbw} a, 56.20 pbw b1 (polydimethylsiloxane blocked at each chain end with a MVi unit {(CH3)2ViSiO1/2; Vi = vinyl} and having a viscosity of 3500 mPa⸱s at 25 oC [0258]), 5.99 pbw b2 (polydimethylsiloxane blocked at each chain end with a MVi unit {(CH3)2ViSiO1/2; Vi = vinyl} and having a viscosity of 100,000 mPa⸱s at 25 oC [0259]), 9.99 pbw c1 (diatomaceous earth [0262]; thixotropic filler [0136-0137, 0149], 4.10 pbw d (hexanol [0123-0124; 0264]), 0.09 pbw e (Karstedt platinum catalyst [0265]), 4.90 pbw f1 (polydimethylsiloxane blocked at each chain end with a M unit {(CH3)3SiO1/2} and having a viscosity of 1000 mPa⸱s at 25 oC [0266]; see also instant specification pg. 22, ln. 34), 18.73 pbw g.  Part B contains 6.99 i (polydimethylsiloxane blocked at each chain end with a (CH3)2HSiO1/2 unit [0274]) and 17.98 pbw h (polymethylhydrogenosiloxane oil blocked at each chain end with (CH3)3SiO1/2 unit [0274]).  Part C contains 9.99 pbw a, 29.97 pbw b1 (polydimethylsiloxane blocked at each chain end with a MVi unit {(CH3)2ViSiO1/2; Vi = vinyl} and having a viscosity of 3500 mPa⸱s at 25 oC [0269]), 29.97 pbw b2 (polydimethylsiloxane blocked at each chain end with a MVi unit {(CH3)2ViSiO1/2; Vi = vinyl} and having a viscosity of 100,000 mPa⸱s at 25 oC [0270]), 4.99 pbw f1 (polydimethylsiloxane blocked at each chain end with a M unit {(CH3)3SiO1/2} and having a viscosity of 1000 mPa⸱s at 25 oC [0271]; see also instant specification pg. 22, ln. 34), and 0.10 pbw j [Ex. 6; 0277; Table 1, Ex. 6].  Phillips et al. (US ‘781) discloses mixing parts A, B and C to afford a foam [Ex. 6; 0277] {corresponding to 122.23 parts b1, b2, and j (instant A1 and A2); 6.99 parts i (instant B1); 0.09 parts  e (instant C1); 9.89 parts f1 (instant D1); 4.10 parts d (instant E1)}.  Phillips et al. (US ‘781) discloses the ratio of silicon bonded atoms hydrogen atoms to silicon bonded alkenyl moieties is at least 0.5:1 [0094].
Phillips et al. (US ‘781) does not specifically disclose parts A, B and C corresponding to the instant Parts A-C.  However, prima facie case of obviousness exists where changes in the sequence of adding ingredients derived from the prior art process steps.  Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.) [See MPEP 2144.04].
Phillips et al. (US ‘781) does not specifically disclose 100 parts b1, b2, and j (instant A1 and A2).  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) [See MPEP 2144.05].  Additionally, differences in concentration will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) [see MPEP 2144.05].
Regarding claim 7:  Phillips et al. (US ‘781) discloses polymethylhydrogenosiloxane oils having organohydrogensiloxanes units at each chain end [0049] {i.e. polymethylhydrogenosiloxane oils having organohydrogensiloxanes units at each chain end exchanged for h in Ex. 6 [see MPEP 2144.06]}, with a viscosity of between 1 and 5000 mPa⸱s at 25 oC [0085-0094].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) [See MPEP 2144.05].
 Regarding claim 9:  Phillips et al. (US ‘781) discloses mixing parts A, B and C to afford a foam [Ex. 6; 0277; Table 1, Ex. 6].
A prima facie case of obviousness exists where changes in the sequence of adding ingredients derived from the prior art process steps.  Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.) [See MPEP 2144.04].
The claimed effects and physical properties, i.e. a customizable flesh simulating silicone foam; sensory flesh-feel properties of the silicone foam are customized in step a) by metering and adding the required amounts of the contents of Part-C corresponding to the required level of sensory flesh-feel properties of the customizable flesh simulating silicone simulating silicone foam, would implicitly be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].
Regarding claim 10:  Phillips et al. (US ‘781) discloses mixing parts A, B and C to afford a foam [Ex. 6; 0277; Table 1, Ex. 6].
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [See MPEP 2113].
Regarding claims 11-12:  Phillips et al. (US ‘781) discloses mixing parts A, B and C to afford a silicone foam [Ex. 6; 0277; Table 1, Ex. 6], wherein the foam can be used in wound care, orthopaedics, and medical devices [0182-0183, 0195].
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim [see MPEP 2111.02].
Regarding claims 15-17:  Phillips et al. (US ‘781) discloses mixing parts A, B and C to afford a silicone foam [Ex. 6; 0277; Table 1, Ex. 6], wherein the foam can be used in wound care, skin care, and medical devices [0182-0183, 0195].
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [See MPEP 2113].

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 2013/0310781) as applied to claim 3 above, and further in view of Berger et al. (EP 0 751 173).  An English machine translation was used for citation. 
Regarding claim 5:  Phillips et al. (US ‘781) discloses the basic claimed kit [as set forth above with respect to claim 3], wherein Phillips et al. (US ‘781) discloses blowing agents [0123-0127].
Phillips et al. (US ‘781) does not disclose alkali hydrogen carbonate as a blowing agent.  However, Berger et al. (EP ‘173) discloses silicone foams containing sodium hydrogen carbonate having an average particle size of 9.7 µm as a blowing agent [0001, 0019, 0026].  Phillips et al. (US ‘781) and Berger et al. (EP ‘173) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of silicone foams.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined sodium hydrogen carbonate having an average particle size of 9.7 µm, as taught by Berger et al. (EP ‘173) in the invention of Phillips et al. (US ‘781) and would have been motivated to do so since Berger et al. (EP ‘173) suggests sodium hydrogen carbonate having an average particle size of 9.7 µm as a blowing agent [0001, 0019, 0026].

Allowable Subject Matter
Claims 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Phillips et al. (US 2013/0310781) does not disclose 3D printing the composition.

See attached form PTO-892.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767